Citation Nr: 0917987	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  05-21 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2.  Entitlement to service connection for renal cell 
carcinoma.

3.  Entitlement to service connection for atrial 
fibrillation.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for benign prostatic 
hypertrophy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to March 
1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Regional Office (RO) that denied the Veteran's claim for 
service connection for the disabilities at issue.  In March 
2007, the Board denied each of the claims.  The Veteran filed 
a timely appeal to the United States Court of Appeals for 
Veterans Claims (Court).  By Order dated December 2008, the 
Court granted a Joint Motion for Remand (JMR).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The JMR pointed out that, in response to a request for 
information from the VA, the National Personnel Records 
Center had indicated that it had searched for sick or morning 
reports from Lackland Air Force Base, but that the search 
needed to be narrowed to a period of three months or less.  
By letter dated November 2004, the RO informed the Veteran 
that it had been unable to locate any service treatment 
records, and that all available means to locate them had been 
exhausted.  The JMR noted that the VA should have contacted 
the Veteran and ask that he provide more specific information 
concerning when he was treated at Lackland Air Force Base.  

In addition, the JMR noted that the RO had not requested 
documents pertaining to the Veteran's claimed treatment at 
Ardmore Air Force Base, Sheppard Air Force Base or the radar 
site where he was stationed in Iceland.  

Finally, the Board notes that the Veteran submitted VA Form 
21-4142 in 2003 which referred to treatment from Dr. Gene 
Ring in the 1960's.  He noted that the doctor was retired and 
was no longer practicing medicine.  Although the RO requested 
information from many private medical providers, the JMR 
indicated that no records had been requested from Dr. Ring.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and request that he provide information 
concerning the dates of his treatment at 
Lackland Air Force Base, within a three-
month range.  

2.  The RO/AMC should contact the National 
Personnel Records Center and ask that it 
provide any service treatment records, 
sick/morning reports or SGO records 
concerning the Veteran's claimed treatment 
in Iceland in May 1957, at Ardmore Air 
Force Base in March 1959, at Sheppard Air 
Force Base in February 1956 and/or 
February 1959, and at Lackland Air Force 
Base (if the Veteran is able to comply 
with the above request).  

3.  If it is determined that no evidence 
exists, the Veteran should be notified of 
this fact, and provided an opportunity to 
submit alternative forms of evidence such 
as buddy statements.

4.  After securing a current release form 
from the Veteran, the RO/AMC should 
contact Dr. Gene Ring, and request that he 
provide any records of his treatment of 
the Veteran for the disabilities at issue.  
In September 2003, the Veteran reported 
that his address was:  Dr. Gene Ring, 
Highway 22 West, Dardanelle, AR 72834.

5.  Following the completion of the above, 
the RO/AMC should review the evidence and 
determine whether the appellant's claim 
may be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

